Citation Nr: 1608749	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  13-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability evaluation for the period prior to May 11, 2015, and in excess of 10 percent thereafter, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, which granted service connection for bilateral hearing loss and assigned a noncompensable rating.  The Houston RO issued another rating decision in August 2015 that increased the disability evaluation to 10 percent effective May 11, 2015.    

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a psychological disorder was originally denied in an April 2015 rating decision.  In May 2015, VA received an informal expression of disagreement with the April 2015 rating decision.  On May 23, 2015, the RO mailed the Veteran a letter indicating that regulations now require such an NOD to be submitted on VA Form 21-0958.  The Veteran did not execute a VA Form 21-0958.  The RO again denied the claim in an August 2015 rating decision following the receipt of additional medical evidence.  In August 2015, the Houston RO asked the Veteran to clarify his 38 U.S.C.A. § 1151 claim of negligent medical care.  The Veteran subsequently replied later that month.  Based on a review of the claims file, it does not appear any action has been taken upon this reply.  Therefore, this issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Prior to June 18, 2015, the Veteran's right ear hearing loss has not been worse than a Level I impairment; his left ear hearing loss has not been worse than a Level IV impairment.

2.  Since June 18, 2015, the Veteran's right ear hearing loss has not been worse than a Level I impairment; his left ear hearing loss has not been worse than a Level XI impairment.



CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating prior to June 18, 2015, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86(a), Diagnostic Code (DC) 6100 (2015).

2.  The criteria for a rating in excess of 10 percent since June 18, 2015, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86(a), DC 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in January 2012.  

The rating issue on appeal stems from the Veteran's disagreement with initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), post-service clinical records, the statements of the Veteran, and several lay statements in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Board finds that adequate opinions have been obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The claims file includes examination reports specific to the Veteran's hearing loss in January 2012 and June 2015.  The reports are predicated on the Veteran's reported symptoms, clinical records, diagnostic testing, and clinical examination findings.  The reports provide findings relevant to the criteria for rating the disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id.  § 4.3. 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.

Rating Hearing Loss

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Bilateral Hearing Loss

The Veteran is service connected for bilateral hearing loss evaluated as noncompensable effective December 6, 2011, and as 10 percent disabling effective May 11, 2015.

A January 2012 QTC audiometric examination report is of record.  The report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
46
35
40
30
20
LEFT
80
60
80
85
105

On the basis of the numbers above, the Veteran's pure tone threshold average for the right ear was 31.  His pure tone threshold average for the left ear was 83.  The Veteran's speech discrimination ability was 96 percent in the right ear and 84 percent in the left ear.  Applying 38 C.F.R. § 4.85(c), Table VI, the Veteran's right ear hearing loss rated as a Level I impairment.  The Veteran's left ear hearing loss rated as a Level IV impairment.  Based on the results, the Veteran's left ear was considered to be the poorer ear.  A noncompensable disability evaluation was derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the better ear, with column IV, the poorer ear.  The Board notes that application of 38 C.F.R. § 4.86(a), for an exceptional pattern of hearing loss, does not result in a compensable disability evaluation here, based on the pure tone averages above.

In January and February 2012, VA received buddy statements from the Veteran's spouse, former neighbor, friend, stepson, and an usher at his church.  All of the statements support the notion that the Veteran has difficulty hearing.  Several statements reflect that the Veteran must ask others to repeat their statements.  None of the buddy statements provide objective medical evidence as to the severity of the Veteran's hearing loss.

Most recently, the Veteran underwent a QTC audiometric examination on June 18, 2015.  The report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
30
25
40
LEFT
80
80
85
105
105

On the basis of the numbers above, the Veteran's pure tone threshold averages were 29 for his right ear and 94 for his left ear.  His speech recognition scores were 96 percent for the right ear and 20 percent for the left ear.  When asked to describe the impact the hearing loss has on the ordinary conditions of the Veteran's daily life, including his ability to work, in the Veteran's own words, the examiner wrote: "The veteran finds it difficult to understand speech when there are competing noise, if he does not see the speaker's face or close to the speaking source, the lighting is not good, or if he is at a distance."  

Applying 38 C.F.R. § 4.85, Table VI to the June 2015 examination, the Veteran's right ear hearing loss is a Level I impairment.  The Veteran's left ear hearing loss is a Level XI impairment.  A 10 percent disability evaluation was derived from Table VII of 38 C.F.R. § 4.85.  The Board notes that application of 38 C.F.R. § 4.86(a), for an exceptional pattern of hearing loss, does not result in an evaluation in excess of 10 percent here, based on the pure tone averages above.   

Based on the foregoing objective medical evidence, the Board finds that a 10 percent disability rating, and not higher, is warranted as of June 18, 2015, the date on which objective medical evidence reflects that the Veteran's hearing loss increased in severity since the January 2012 examination.   

Importantly, the Board notes that the RO has applied an effective date of May 11, 2015, for the disability rating of 10 percent for bilateral hearing loss.  The RO believed the Veteran filed a new claim on that date.  See August 2015 rating decision.  As discussed above, the Board finds the proper effective date to be June 18, 2015.  However, the Board will not disturb the RO's selected effective date.  

The Board acknowledges the Veteran's statements and the lay statements in the claims file that reflect that the Veteran has difficulty clearly understanding speech, particularly in the presence of background noise or from a distance.  The Board finds that in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran and other lay individuals alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).  

The Board has applied the benefit of the doubt rule where applicable.  See 38 U.S.C.A. § 5107(b); Gilbert at 54-56.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111   (2008). 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206  (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295  (April 12, 1994). 

The Board has also considered that in Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007), the Court held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R.§ 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted, that "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.

The Board has considered the Veteran's statements with regard to his hearing loss, as noted in his submitted statements and in the examination records.  For instance, the Veteran has had complaints of difficulty hearing or understanding what people are saying to him in the presence of competing noise, if he does not see the speaker's face, if the lighting is poor, or he is at a distance from the speaker.  See June 2015 examination report.  

Importantly, the Veteran is service connected for bilateral hearing loss disability.  Hearing loss, by its very nature, involves a difficulty with hearing acuity.  The Veteran has reported having difficulty with hearing acuity.  Thus, his reported symptoms are the very symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture.  The evidence does not reflect, and the Veteran has not alleged, that his hearing loss disability is manifested by other symptoms such as loss of another sense, migraines, ear pain, or speech difficulties.  The Board finds that the first prong of Thun has not been met.

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Circ. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is service-connected for bilateral hearing loss disability and tinnitus.  All of the pertinent symptoms of his service-connected disabilities have been addressed by the appropriate diagnostic codes.  See Mittleider v. West, supra.  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities. 

The Board finds that referral for extra-schedular consideration is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert at 54-56 (1990).

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

The Veteran does not contend, nor does the evidence reflect, that he is unable to work due to his service-connected bilateral hearing loss.  An April 2015 clinical record reflects that the Veteran has been unable to work following a stroke in 2014.  A May 2015 statement from the Veteran reflects that he began working half days in June 2014 to control his blood pressure.  Furthermore, an August 2015 statement from the Veteran reflects that the "cerebral vascular accident (stroke)" rendered him unemployable.  As such, the Board finds that the issue of entitlement to a TDIU due to the Veteran's service-connected bilateral hearing loss has not been raised by the record and is not for present consideration. 


ORDER

Entitlement to an initial compensable disability evaluation for bilateral hearing loss prior to May 11, 2015, is denied.

Entitlement to a disability evaluation in excess of 10 percent since May 11, 2015, for bilateral hearing loss, is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


